Crew III, J.
Appeal from a judgment of the Supreme Court (Hemmett, Jr., J), entered January 14, 2004 in Washington County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner commenced this proceeding pursuant to CPLR article 70 for a writ of habeas corpus alleging that he was *788improperly delivered to and detained by respondent because the documentation that purported to authorize the execution of his sentence was defective. Supreme Court dismissed the petition without a hearing and we affirm, albeit for reasons other than those expressed by Supreme Court.
In light of the information found in the record, including a document entitled “sentence and order of commitment,” it is apparent that “petitioner would not be entitled to immediate release even if successful in his argument” and, thus, habeas corpus is not available to him (Matter of Frazier v Greene, 10 AD3d 743, 743 [2004]; see People ex rel. Burr v Smith, 6 AD3d 841 [2004], lv denied 3 NY3d 605 [2004]).
Mercure, J.P., Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.